                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


                                                           ORDER AND MEMORANDUM
    MATHEW T. LINTS, an individual.                        DECISION

                           Plaintiff,                          •    Denying [91] Motion in Limine re:
    v.                                                              Punitive Damages;
                                                               •    Denying [93] Motion in Limine re:
    GRACO FLUID HANDLING (A) INC., a                                Compensatory Damages; and
    Minnesota corporation, WHITE KNIGHT                        •    Denying [94] Motion in Limine re:
    FLUID HANDLING, a Utah DBA, WHITE                               Mitigation of Damages
    KNIGHT FLUID HANDLING, LLC, a Utah
    limited liability corporation, SIMMONS                 Case No. 2:15-cv-00655-DN-BCW
    HOLDINGS, INC., a Utah corporation, and
    JOHN DOES 1-5,                                         District Judge David Nuffer

                           Defendants.


         Defendants Graco Fluid Handling (A) Inc., White Knight Fluid Handling, a Utah DBA,

White Knight Fluid Handling, LLC, Simmons Holdings, Inc., and John Does 1-5 (“White

Knight”) filed three 1 motions in limine regarding damages (collectively, the “Motions”). Plaintiff

Mathew T. Lints (“Lints”) filed memoranda in opposition to each of the Motions. 2 White Knight

replied in support. 3




1
 Motion in Limine re: Punitive Damages, docket no. 91, filed July 30, 2018; Motion in Limine re: Compensatory
Damages, docket no. 93, filed July 30, 2018; and Motion in Limine re: Mitigation of Damages, docket no. 94, filed
July 30, 2018.
2
 Opposition to Motion in Limine re: Punitive Damges, docket no. 100, filed Aug. 13, 2018; Opposition to Motion in
Limine re: Compensatory Damages, docket no. 101, filed Aug. 13, 2018; and Opposition to Motion in Limine re:
Mitigation of Damages, docket no. 102, filed Aug. 13, 2018.
3
 Reply Memorandum in Support of Motion in Limine re: Punitive Damages, docket no. 106, filed Aug. 28, 2018;
Reply Memorandum in Support of Motion in Limine re: Compensatory Damages, docket no. 105, filed Aug. 28,
2018; Reply Memorandum in Support of Motion in Limine re: Punitive Damages, docket no. 107, filed Aug. 28,
2018.
           White Knight’s Motions all fail for the same fundamental reason: they attempt to apply

Federal Rule of Civil Procedure 37(c) to exclude speculative evidence that Lints may or may not

attempt to introduce at trial. White Knight does not identify any specific evidence that Lints is

seeking to introduce and that was not properly disclosed during discovery. Since Rule 37(c) does

not work preemptively, the Motions fail. Additionally, the Motion in Limine re: Punitive

Damages fails to account for the jury’s discretionary role in determining punitive damages. For

these reasons, the Motions are DENIED.

                                          STANDARD OF REVIEW

           Under Rule 37(c) of the Federal Rules of Civil Procedure, “[i]f a party fails to provide

information . . . as required by Rule 26(a) or (e), the party is not allowed to use that information

. . . to supply evidence on a motion, at a hearing, or at a trial, unless the failure was substantially

justified or is harmless.” 4 Rule 37(c) is predicated on the introduction of evidence that a party

failed to previously disclose. Generally, evidence that was not properly disclosed during

discovery ought to be excluded. 5 However, the admission of new evidence must be considered

on a piece-by-piece basis to assess its “substantial justification or . . . harmlessness.” 6 “[T]he

determination of whether a Rule 26(a) violation is justified or harmless is entrusted to the broad

discretion of the district court.” 7 Therefore, a motion to exclude evidence cannot be preemptively

granted in a vacuum, without specific evidence identified by the party seeking to have it

excluded.




4
    Fed. R. Civ. P. 37(c)(1).
5
    See Fed. R. Civ. P. 37 Advisory Committee Notes.
6
 Woodworker’s Supply, Inc. v. Principal Mut. Life Ins. Co., 170 F.3d 985, 993 (10th Cir. 1999); see also Fed. R.
Civ. P. 37(c)(1).
7
    Woodworker’s Supply, Inc., 170 F.3d at 993.



                                                                                                                   2
                                             DISCUSSION

          The Motions do not identify any specific evidence to allow a Rule 37(c) analysis

           White Knight seeks to preclude the introduction or admission of any previously

undisclosed evidence related to punitive damages, compensatory damages, and mitigation of

damages. But, White Knight fails to identify any specific evidence that should be excluded.

Instead, White Knight attempts to exclude categories of evidence that it claims has not been

introduced at all. In the Motions, White Knight alleges that Lints did not disclose “any evidence

whatsoever” 8 regarding punitive or compensatory damages, and that Lints provided a “meager

answer” 9 with respect to mitigation of damages as part of discovery. In response, Lints “does not

oppose exclusion” of any evidence regarding damages that he “failed to disclose during

discovery” 10—“to the extent such documents exist” 11—and he further attests he will not include

any evidence at trial that he “failed to disclose during discovery.” 12

           Since Lints has not yet attempted to introduce any new evidence, Rule 37 does not apply

and White Knight’s request to exclude evidence is premature. In the event that Lints attempts to

introduce evidence at trial that was not properly disclosed, White Knight may object at that point

and a ruling will be entered on a piece-by-piece basis.




8
    Motion in Limine re: Punitive Damages 2; Motion in Limine re: Compensatory Damages 2.
9
    Motion in Limine re: Mitigation of Damages 1-2.
10
 Opposition to Motion in Limine re: Punitive Damages, 1; Opposition to Motion in Limine re: Compensatory
Damages 1; Opposition to Motion in Limine re: Mitigation of Damages 1.
11
 Opposition to Motion in Limine re: Compensatory Damages 3; Opposition to Motion in Limine re: Mitigation of
Damages 2.
12
     Memorandum in Opposition to Motion in Limine re: Punitive Damages 1.



                                                                                                               3
      White Knight’s Motion in Limine re: Punitive Damages applies the wrong standard to
                                  award punitive damages

           White Knight’s motion regarding punitive damages further fails from a basic

misunderstanding of the jury’s discretionary role in determining punitive damages. Punitive

damages are “distinct” 13 from compensatory and other damages in that they are “private fines

levied by civil juries to punish reprehensible conduct and to deter its future occurrence.” 14 As “it

is within the province of the jury to determine the proper amount of punitive damages,” 15 a

plaintiff need not allege a specified amount of punitive damages, nor meet an evidentiary

threshold.

           Because punitive damages lie entirely within the jury’s discretion, Lints need not provide

any specific evidence for a jury to award punitive damages. Instead, the jury will determine what

punitive damages, if any, they may wish to award based upon the evidence received at trial.

Therefore, the motion under Rule 37(c) to exclude evidence regarding punitive damages simply

because Lints “failed to provide any evidence of punitive damages” fails.




13
     Cooper Industries, Inc. v. Leatherman Tool Group, Inc., 532 U.S. 424, 432 (2001).
14
     Gertz v. Robert Welch, Inc., 418 U.S. 323, 350 (1974).
15
     Alley v. Gubser Development Co., 785 F.2d 849, 855 (10th Cir. 1986).



                                                                                                    4
                                                      ORDER

           IT IS HEREBY ORDERED that the Motion in Limine re: Punitive Damages, 16 Motion in

Limine re: Compensatory Damages, 17 and Motion in Limine re: Mitigation of Damages 18 are

DENIED without prejudice.

           Signed October 15, 2018.

                                                       BY THE COURT


                                                       ________________________________________
                                                       David Nuffer
                                                       United States District Judge




16
     Motion in Limine re: Punitive Damages, docket no. 91, filed July 30, 2018.
17
     Motion in Limine re: Compensatory Damages, docket no. 93, filed July 30, 2018.
18
     Motion in Limine re: Mitigation of Damages, docket no. 94, filed July 30, 2018.



                                                                                                  5
